DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
           
Status of Claims
This Office Action is in response to the amendment filed 11/2/20.  As directed by the amendment, claims 3, 11 and 17 have been cancelled. Claims 1-2, 4-10, 12-16 and 18-20 are pending in this application.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



Regarding claim 1, 9 and 15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…symmetric …” without support in the specification as originally filed.  It is noted that the specification is silent regarding a pair of symmetric triangular-shaped sleeves.

Regarding claim 1, 9 and 15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…enclosure …” without support in the specification as originally filed.  It is noted that the specification is silent to an enclosure of the transition wrap,

Regarding claim 2, 9, 19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…apex …” without support in the specification as originally filed.  It is noted that specification is silent to the sleeve lateral endpoints each comprising a point forming an apex between the outward downward slope and inward downward slope of the periphery.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 9 and 15, the limitation “…the enclosure of the transition wrap as defined by the triangular shape of the sleeves and the trapezoidal shape of the leg portion in relation to Page 7the body portion, …” renders the claim indefinite because it is unclear if the applicant is claiming an enclosure in addition to the already claimed compartment.  Are there two separate structural features? All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required.

Regarding claim 1, there is insufficient antecedent basis for the limitation “…the enclosure…” in the claim.  Appropriate correction is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.


CLAIM INTERPRETATION



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7 and 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over R. A. Peterson US 2,562,061 (herein after Peterson) in view of Westman US Des. 380,589 (herein after Westman) and Schaye US 2,622,248 (herein after Schaye).
Regarding claim 1, Peterson discloses a swaddle transition device comprising: a transition wrap (as best seen in Figure 1), having one or more fabric layers (as best seen in Figure 3, Col. 1, lines 9-10); at least partially encasing a compartment configured to receive a body of a baby within the transition wrap (Col.1, lines 1-5); the compartment formed via proximal and distal fabric layers (as best seen in Figure 2), the proximal and distal fabric layers coupled to each other at a periphery of the compartment (as best seen in Figure 2);  the compartment comprising a singular leg portion (as best seen in Figure 1) extending laterally outward and downward from the waist (as best seen in Figure 1) to form a trapezoidal shape (as best seen in Figure 1) extending laterally outward toward  a lower extent of the compartment periphery (as best seen in Figure 1);  the trapezoidal shape of the leg portion in relation to the body portion (as best seen in Figure 1), allows movement of the leg limbs of the baby when positioned in the transition wrap (as best seen in Figure 1), with slight resistance with respect to the transition wrap (as best seen in Figure 1). 

However, Peterson is silent to wherein the enclosure of the transition wrap as defined by the triangular shape of the sleeves the compartment comprising a pair of symmetric triangular-shaped sleeves forming a portion of the compartment periphery at the upper extent and a extending laterally outward from the neck opening along a downward slope such that the upper extent terminates at respective sleeve lateral endpoints, to Page 3allow movement of the arm limbs of the baby, when positioned in the transition wrap, with slight resistance with respect to the transition wrap so as to limit a startle reflex movement of the baby, wherein the compartment periphery extends inward at a downward slope toward said midline to terminate at a waist of said body portion such the periphery forms said triangular shaped sleeves to cover and encase respective arm limbs of the baby while disposed within the transition wrap, so as to limit a startle reflex movement of the baby.

Westman discloses wherein the enclosure of the transition wrap as defined by the triangular shape of the sleeves (as best seen in Figures 1 and 6) the compartment comprising a pair of symmetric triangular-shaped sleeves forming a portion of the compartment periphery at the upper extent (as best seen in Figures 1 and 6) and a extending laterally outward from the neck opening along a downward slope (as best seen in Figures 1 and 6) such that the upper extent terminates at respective sleeve lateral endpoints (as best seen in Figures 1 and 6), to Page 3allow movement of the arm limbs of the baby (as best seen in Figures 1 and 6), when positioned in the transition wrap (as best seen in Figures 1 and 6), with slight resistance with respect to the transition wrap so as to limit a startle reflex movement of the baby (as best seen in Figures 1 and 6), wherein the compartment periphery extends inward at a downward slope toward said midline to terminate at a waist of said body portion such the periphery forms said triangular shaped sleeves to cover (as best seen in Figures 1 and 6) and encase respective arm limbs of the baby while disposed within the transition wrap (as best seen in Figures 1 and 6 - as the shape of the arm sleeves of Westman being the same as the sleeves of the applicants, they would be capable of performing the same function of limiting the startle reflex movement).

The teachings of Peterson and the teachings of Westman, are combinable because they are concerned with the same field of endeavor, infant wraps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sleeves of the swaddle device of Peterson by constructing the wrap to be configured to have the triangular shaped sleeve of Westman, in order to provide a more aesthetic sleeve shape such as the star shape for the wrap.
However, Peterson and Westman are silent to the compartment comprising a central body portion comprising a midline and a neck opening disposed at an upper extent of the body portion at said midline; a fastener in the proximal fabric layer of the transition wrap extending vertically downward along the proximal fabric layer so as to allow one to open the transition wrap.

Schaye discloses the compartment comprising a central body portion comprising a midline and a neck opening (as best seen in Figure 6) disposed at an upper extent of the body portion at said midline (as best seen in Figure 6); a fastener (Col. 1, lines 43-47, as best seen in Figure 6), in the proximal fabric layer of the transition wrap extending vertically downward along the proximal fabric layer so as to allow one to open the transition wrap (Ref. 86 and 90, as best seen in Figure 6).
The teachings of Peterson and Westman, and the teachings Schaye are combinable because they are concerned with the same field of endeavor, infant wraps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the swaddle device of Peterson and Westman by constructing a zipper placed along the vertical midline of the wrap being capable of opening the device as taught by Schaye in order to provide a device that contains the infant comfortably that makes it easy to dress and undress the infant.
Regarding claim 4, the modified transition wrap of the combined references discloses the device is configured for size adjustment (Col 2, lines 20-22 of Peterson).
Regarding claim 5, the modified transition wrap of the combined references discloses the fastener (as best seen in Figures 1, 3 and 6, ref 52, 54, 56, 58 of Schaye) wherein a vertical distance between the lower extent and the neck opening at the midline is at least equal to a vertical distance between the lower extent and the neck opening at the lateral ends of the lower extent (as best seen in Figure 1 of Peterson).  

Regarding claim 7, the modified transition wrap of the combined references discloses the size adjustment increases or decreases the size of the transition wrap (Col 2, lines 20-22 of Peterson).

Regarding claim 8, the modified transition wrap of the combined references discloses the device is configured for extended wearability (as best seen in Figure 6 of Westman – the designated hood would constitute a wrap capable of extended wear use) to allow the baby to be placed in the transition wrap for an extended period of days. The applicant has written the claim to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language carries little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. 

Response to Arguments
Applicants arguments have been fully considered.  Regarding the applicants amendments and arguments about the rejection of Claims 2, 6, 9, 10, 12, 13, 14, 15, 16, 18, 19 and 20, under 35 U.S.C. 103(a) as being unpatentable over R. A. Peterson US 2,562,061 in view of Westman US Des. 380,589 and Schaye US 2,622,248, the 35 U.S.C.103(a) prior art rejection has been withdrawn, however updated rejections based on the amended claim language have been provided above. 
Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

The examiner suggests the applicant contact her to schedule an interview to discuss the limitations of amended claims that could be included in the remaining rejected claims to overcome the rejection above.  

In response to the applicants arguments regarding the shape of Westmans sleeve, the limitation “triangular shaped sleeve” does not definitively disclose the outer edges of the triangle sleeve coming together at the end point to define an apex/point. Therefore the term “triangular-shaped sleeve”would still be taught by Westman. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732